Case 1:17-cv-02614-PAE-KHP Document 219 Filed 09/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AMBAC ASSURANCE CORPORATION,

Plaintiffs, 17 Civ, 2614 (PAE)
-y-
ORDER
US BANK NATIONAL ASSOCIATION

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has scheduled a telephonic conference today to discuss the parties’ proposed
summary judgment motions. Dkt. 214. Due to a conflict, the conference will begin at 2:30 p.m.,
rather than 2:00 p.m.

SO ORDERED.

fut A Engetnn

Paul A. Engelmayer ° ,
United States District Judge

 

Dated: September 15, 2021
New York, New York
